—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of verbal harassment and refusing to obey a direct order. He contends that this determination is not supported by substantial evidence. We disagree. The misbehavior report was "sufficiently relevant and probative” to support the determination (Matter of Perez v Wilmot, 67 NY2d 615, 616-617; see, Matter of Foster v Coughlin, 76 NY2d 964, 966). It was buttressed by the testimony of two correction officers, both of whom had witnessed the behavior in question. To the extent that petitioner’s testimony and that of his inmate witnesses conflicted with that of the correction officers and with the narration contained in the misbehavior report, such conflict presented an issue of credibility which was appropriately determined by the Hearing Officer (see, Matter of Foster v Coughlin, supra, at 966). We find petitioner’s remaining contentions to be either without merit or unpreserved for our review.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. *690Adjudged that the determination is confirmed, without costs, and petition dismissed.